DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 5 July 2021.

Claims 1, 2, 4-10 are currently amended and claim 3 is cancelled.
In summary, claims 1, 2 and 4-10 are pending in the application.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

The amendment of claims 1 and 9 has cured the basis for the objection to the claims, thus, the objection to claims 1 and 9 is hereby withdrawn.

Claim Objections
Claims 1and 9 are objected to because of the following informalities:  In the last line of the claims, the word “onto” should be inserted before the word an.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (U. S. Patent 9,716,842 B1, already of record, hereafter ‘842) and in view of Zhang et al. (U. S. Patent 8,768,098 B2, hereafter ‘098).

Regarding claim 1 (Currently Amended), Worley teaches a method for processing an image performed by image processing device (‘842; figs. 1 and 6; Device 102; col. 3, ln. 39-50; col. 1, ln. 30-32) for rendering an augmented reality image (‘842; fig. 1, element 124, augmented reality image; col. 3, ln. 33-38; fig. 1 is an illustrative system 100 for providing an augmented reality presentation comprising an augmented image. The augmented image may merge or otherwise combine images of an actual background, actual objects, virtual items, and virtual reflections of the background on the virtual items), the method comprising: acquiring a first real image corresponding to a first direction from the image processing device (‘842; fig. 1, element 106(1), rear-facing camera; element 134, field-of-view of the rear-facing camera capturing the real background 132); acquiring a second real image corresponding to a second direction (‘842; fig. 1, element 106(2), front-facing camera; element 144, field-of-view of the front-facing camera capturing the real image of actual object 128), different from the first direction (‘842 fig. 1; the two view directions differ), from the image processing device (‘842; fig. 1; Device 102; both front and rear view directions are referenced to the image processing device 102); determining by (i) projecting the first real image onto a center area of the virtual object, and (ii) projecting the second real image an edge area of the virtual object.
Zhang, working in the same field of endeavor, however, teaches the environment texture generated by (i) projecting the first real image onto a center area of the virtual object (‘098; fig. 1F, element P2; col. 5, ln. 42-57; col. 5, ln. 59-62; P2 is the center of captured image 152 whose projection on to the sphere is 153 which is projected onto a center area, the equator area, of the virtual object), and (ii) projecting the second real image an edge area of the virtual object (‘098; fig. 1F, element P1; col. 5, ln. 42-57; col. 5, ln. 59-62; P1 is the center of captured image 150 whose projection on to the sphere is 151 which is projected onto an edge area, away from the equator area, of the virtual object) for the 
It would have been obvious to one of ordinary skill in the art prior to the effective date of the filing of invention to have combined the methods for generating a composite image from multiple captured images as taught by Zhang combined with the methods for processing an image performed by image processing device as taught by Worley for the benefit of providing a composite image consisting of two or more captured images projected onto a center and surrounding area of a 3D virtual object which in this example is a spherical object.

In regard to claim 2 (Currently Amended), Worley and Zhang teach the method of claim 1 and further teach wherein the second direction isa direction opposite to the first direction (‘842; fig. 1; field-of-view direction of the rear-facing camera, element 134 is opposite to the field-of-view of the front-facing camera, element 144).

Claim 3 (Cancelled).

In regard to claim 8 (Currently Amended), Worley and Zhang teach the method of claim 1 and further teach wherein the rendering the surface of the virtual object includes, generating a reality modified image rendered by overlaying an avatar of a user (‘842; col. 13, ln. 51-52; col. 15, ln. 61-62; 3D item data which is representative of a physical item,  an image of the user 

Regarding claim 9 (Currently Amended), Worley teaches a non-transitory computer-readable storage medium (‘842; col. 11, ln. 46-52; col. 19, ln. 7-11) including computer executable instructions (‘842; col. 11, ln. 52-56; col. 19, ln. 7-11; computer executable instructions), wherein the instructions (‘842; col. 11, ln. 52-56), when executed by a processor (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10), cause the processor (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10) to perform a method for processing an image performed by image processing device (‘842; figs. 1 and 6; Device 102; col. 3, ln. 39-50; col. 1, ln. 30-32) for rendering an augmented reality image (‘842; fig. 1, element 124, augmented reality image; col. 3, ln. 33-38; fig. 1 is an illustrative system 100 for providing an augmented reality presentation comprising an augmented image. The augmented image may merge or otherwise combine images of an actual background, actual objects, virtual items, and virtual reflections of the background on the virtual items), the method comprising: acquiring a first real image corresponding to a first direction from the image processing device (‘842; fig. 1, element 106(1), rear-facing camera; element 134, field-of-view of the rear-facing camera capturing the real by (i) projecting the first real image onto a center area of the virtual object, and (ii) projecting the second real image an edge area of the virtual object.
Zhang, working in the same field of endeavor, however, teaches the environment texture generated by (i) projecting the first real image onto a center area of the virtual object (‘098; fig. 1F, element P2; col. 5, ln. 42-57; col. 5, ln. 59-62; P2 is the center of captured image 152 whose projection on to the sphere is 153 which , and (ii) projecting the second real image an edge area of the virtual object (‘098; fig. 1F, element P1; col. 5, ln. 42-57; col. 5, ln. 59-62; P1 is the center of captured image 150 whose projection on to the sphere is 151 which is projected onto an edge area, away from the equator area, of the virtual object) for the benefit of providing a composite image consisting of two or more captured images projected onto a center and surrounding area of a 3D virtual object which in this example is a spherical object.
It would have been obvious to one of ordinary skill in the art prior to the effective date of the filing of invention to have combined the methods for generating a composite image from multiple captured images as taught by Zhang combined with the methods for processing an image performed by image processing device as taught by Worley for the benefit of providing a composite image consisting of two or more captured images projected onto a center and surrounding area of a 3D virtual object which in this example is a spherical object.

Regarding claim 10 (Currently Amended), Worley teaches an image processing device (‘842; figs. 1 and 6; Device 102; col. 3, ln. 39-50; col. 1, ln. 30-32), comprising: a processor (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10); and memory (‘842; fig. 6; memory 610; col. 11, ln. 46-63) storing instructions thereon, the instructions when executed by the processor (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10) cause the processor (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10) to: acquire a first render (‘842; fig. 1, element 120, image generation module), according to the reflectivity (‘824; col. 10, ln. 31-49; functions which characterize reflectivity of reflectance; col. 13, ln.65 through col. 14, ln. 2; optical qualities including surface reflectance – a measure of reflectivity passed as a parameter), the surface of the virtual object by using an environment texture (‘842; col. 13, ln. 65 through col. , but does not teach the environment texture generated by (i) projecting the first real image onto a center area of the virtual object, and (ii) projecting the second real image an edge area of the virtual object.
Zhang, working in the same field of endeavor, however, teaches the environment texture generated by (i) projecting the first real image onto a center area of the virtual object (‘098; fig. 1F, element P2; col. 5, ln. 42-57; col. 5, ln. 59-62; P2 is the center of captured image 152 whose projection on to the sphere is 153 which is projected onto a center area, the equator area, of the virtual object), and (ii) projecting the second real image an edge area of the virtual object (‘098; fig. 1F, element P1; col. 5, ln. 42-57; col. 5, ln. 59-62; P1 is the center of captured image 150 whose projection on to the sphere is 151 which is projected onto an edge area, away from the equator area, of the virtual object) for the benefit of providing a composite image consisting of two or more captured images projected onto a center and surrounding area of a 3D virtual object which in this example is a spherical object.
It would have been obvious to one of ordinary skill in the art prior to the effective date of the filing of invention to have combined the methods for generating a composite image from multiple captured images as taught by Zhang combined with the methods for processing an image performed by image processing device as taught by Worley for the benefit of providing a .

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (U. S. Patent 9,716,842 B1, already of record, hereafter ‘842) as applied to claims 1, 2 and 8-10 above, and in view of Zhang et al. (U. S. Patent 8,768,098 B2, hereafter ‘098) as applied to claims 1, 2 and 8-10 above, and further in view of Lei et al. (U. S. Patent Application Publication 2018/0035047 A1, already of record, hereafter ‘047).

In regard to claim 4 (Currently Amended), Worley and Zhang teach the method of claim [[3]]1 but do not explicitly teach wherein the rendering the surface of the virtual object 
Lei, solving the same problem of fusing overlapping images together, however, teaches wherein the rendering the surface of the virtual object further includes, setting an image connection area including sides where at least one side of the first real image and at least one side of the second real image abut (‘047; fig. 1; ¶ 0007; aligns overlap areas of two or more images)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the multiple image stitching techniques taught by Lei with the augmented image presentation techniques taught by Zhang and Worley for the benefit of optimally seaming together two or more images generating larger images, panoramic or other dramatic types of images.

In regard to claim 6 (Currently Amended), Worley, Zhang and Lei teach the method of claim 4 and further teach wherein the setting the image connection area includes, generating a first mirror image (‘842; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the first real image along a left side or a right side of the first real image as a vertical axis (‘842; fig. 1; ¶ 0007; aligns overlap areas of two or more images – left and right example); generating a second mirror image (‘847; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the first real image along a top side or a bottom side of the first real image as a horizontal axis (‘842; fig. 1; ¶ 0007; aligns overlap areas of two or more images – top and bottom are an obvious example to try); and setting a plurality of image connection areas including each side of the second real image (‘047; ¶ 0043-0046; several color diffusing methods taught), and wherein (i) first real image (‘047; ¶ 0043-0046; several color diffusing methods taught), (ii) the first mirror image and (iii) the second mirror image (‘047; ¶ 0043-0046; several color diffusing methods taught).

Regarding claim 7 (Currently Amended), Worley, Zhang and Lei teach the method of claim 4 and further teach wherein the setting the image connection area includes, generating a third mirror image (‘847; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the second real image along a left side or a right side of the second real image as a vertical axis (‘047; ¶ 0043-0046; several color diffusing methods taught); generating a fourth mirror image (‘847; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the second real image along a top side or a bottom side of the second real image as a horizontal axis (‘842; fig. 1; ¶ 0007; aligns overlap areas of two or more images – top and bottom are an obvious example to try); and setting a plurality of image connection areas including each side of the first real image (‘047; ¶ 0043-0046; several color diffusing methods taught), and wherein (i) the second real image (‘047; ¶ 0043-0046; several color diffusing methods taught), (iii) the fourth mirror image (‘047; ¶ 0043-0046; several color diffusing methods taught).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (U. S. Patent 9,716,842 B1, already of record, hereafter ‘842), as applied to claims 1, 2, 4 and 6-10 above, and in view of Zhang et al. (U. S. Patent 8,768,098 B2, hereafter ‘098) as applied to claims 1, 2, 4 and 6-10 above, and in view of Lei et al. (U. S. Patent Application Publication 2018/0035047 A1, already of record, hereafter ‘047) as applied to claims 4, 6 and 7 above, and further in view of Sadeghi et al. (“POISSON LOCAL COLOR CORRECTION FOR IMAGE STITCHING,” already of record).

Regarding claim 5 (Currently Amended), Worley, Zhang and Lei teach the method of claim 4 and further teach wherein the diffusing the color of the image connection area comprises determining color to be diffused based on a Blur operation applied to the color of the image connection area (‘047; ¶ 0043-0046; several color diffusing methods taught including a Gaussian blur type of blending) but do not teach color to be diffused based on a Poisson Equation where provided as an input to the Poisson Equation.
Sadeghi, working in the same field of endeavor, however, teaches color to be diffused based on a Poisson Equation where provided as an input to the Poisson Equation (Sedeghi; page 278, section 4 for the benefit of optimally seaming together two or more images generating larger images, panoramic or other dramatic types of images.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the techniques of Poisson Equation image seaming as taught by Sadeghi with the multiple image stitching techniques taught by Lei with the augmented image presentation techniques taught by Zhang and Worley for the benefit of optimally seaming together two or more images generating larger images, panoramic or other dramatic types of images.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-10 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current 

The Applicant’s arguments filed 5 July 2021 are primarily based upon the amended claim features incorporated into independent claims 1, 9 and 10.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed with material from the new Zhang reference.

Independent claims 1, 9 and 10 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2 and 4-8 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613